Citation Nr: 0805843	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-29 928	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a psychiatric 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1974 
to December 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

The issue of entitlement to service connection for a 
psychiatric issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was not diagnosed with hepatitis C for many 
years after service.

2.  The appellant has had numerous post-service risk factors 
for hepatitis C.

3.  The appellant's pes planus was not aggravated by the 
appellant's military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Criteria for service connection for pes planus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, an appellant generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Hepatitis C

The appellant contends that he contracted hepatitis C while 
in service, believing that it was the result of immunizations 
he received at that time.  He stated that the soldier in 
front of him in the inoculation line bleed considerably when 
he was inoculated, and the appellant believes that the 
inoculation gun was improperly sanitized before being used on 
him, thereby causing him to become infected with hepatitis C.

Service medical records fail to show any diagnosis of 
hepatitis C; and the first medical record showing that the 
appellant had hepatitis C was in May 1996, nearly 20 years 
after the appellant was discharged from service.

As such, the evidence shows a lengthy passage of time between 
the appellant's time in service and his diagnosis with 
hepatitis C.

Furthermore, the evidence shows that the appellant has had 
several post-service risk factors for hepatitis C including 
drug abuse and getting a tattoo.  The appellant was also 
reportedly shot in the leg when he was 18, after service, (as 
noted in a May 1996 hospitalization report).  

A hospitalization record from May 1996 indicated that the 
appellant's drug of choice was crack cocaine which he 
reportedly began using in 1993 and which he ingested both 
intravenously (IV) and via smoking.  The appellant also 
admitted shooting up Crank a decade earlier, and it was noted 
that the appellant had a history of IV drug abuse.  The 
appellant admitted to using crack four to five days a week up 
to $300 or more, and he reported obtaining the crack from 
"ladies of the night" although he denied having sex with 
any of these women.  The appellant also admitted to sharing 
needles with four people within the past year and a half, and 
he acknowledged some IV heroin use.

The appellant asserted that he did not share needles; rather 
he shared a 10 pack of syringes (by giving two of the 
syringes in the package to another person).  The appellant 
denied that he ever used a syringe after another person had 
used it, and he stated that his tattoo was put on his arm 
with a packaged, sterilized needle.  The appellant reports 
that he first found out that he had hepatitis C in 1992.  
However, no records were ever received from this test, 
despite multiple requests.

While the appellant believes that he contracted hepatitis C 
during service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
hepatitis C and his time in service.  

The veteran may believe that he contracted hepatitis C while 
in service, but given the lengthy passage of time between the 
appellant's time in service and his diagnosis of hepatitis C, 
combined with the numerous post-service hepatitis C risk 
factors, the evidence of record fails to make it as likely as 
not that the appellant contracted hepatitis C while in 
service.  As such, the criteria for service connection have 
not been met, and the appellant's claim is therefore denied.

Pes Planus

The appellant contends that his bilateral pes planus was 
aggravated by his time in service.  

Service medical records indicate that on the appellant's 
entrance physical his feet were noted to be abnormal, and the 
medical officer noted that the appellant had had pes planus 
since he was 11.  The service medical records are otherwise 
void of any foot complaints, although the appellant contends 
that he was denied treatment for his feet.

Following service, the appellant's claims file is void of any 
records describing treatment of pes planus, although a July 
1997 treatment record indicated that the appellant had 
degenerative joint disease of the right foot.  However, none 
of the treatment records describe any treatment for pes 
planus, and there is no medical opinion suggesting that the 
appellant permanently aggravated his pes planus during his 
roughly 40 days in service.

While the appellant believes that his pes planus was 
aggravated by his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the appellant's opinion is insufficient to prove that 
his pes planus was aggravated by his time in service.

Given the absence of any evidence of treatment for foot 
problems for several decades after service, the evidence 
fails to make it as likely as not that the appellant's pes 
planus, noted at service entrance, was permanently aggravated 
by roughly 40 days of military service.

Accordingly, the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in September and October 2002.  It is noted these 
letters requested that the appellant submit further evidence 
in support of his claims, listing the types of evidence that 
might substantiate claims for service connection and 
requesting a description of the hepatitis C risk factors the 
appellant might have been exposed to.  A reasonable person 
could be expected to understand that the RO was requesting 
that the appellant submit any information in the appellant's 
possession in support of his claim.

VA treatment records have been obtained, as were the 
appellant's service medical records.  Additionally, the 
appellant was offered the opportunity to testify at a hearing 
before the Board, but he declined, and given the absence of 
competent evidence linking claimed disability to service, a 
VA examination is not necessary.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for hepatitis C is denied.

Service connection for pes planus is denied.


REMAND

The appellant contends that he has a psychiatric disability 
(which he suggests is schizophrenia) that either manifested 
for the first time when he was on active duty or was caused 
by his time on active duty.  

The appellant is currently diagnosed with depression which 
has been related to substance abuse, and with a psychiatric 
illness not otherwise specified.

Service medical records demonstrate that the appellant was 
found unsuitable for the Marine Corps.  Twelve days into 
service, it was noted that the appellant dragged behind in 
group efforts and had no desire to improve; the appellant was 
resentful of authority and discipline and refused to respond 
to anyone who was an authority figure. The instructor 
indicated that the appellant had only been there for 1.5 days 
and already was not willing to respond.  The appellant was 
found to be extremely immature and it was thought that he was 
seeking an easy way out.  A note several days later showed 
some improvement, but a memo dated roughly three weeks into 
the appellant's service indicated that the appellant was one 
of the worst candidates that instructor had ever seen, and it 
was noted that the appellant could not take stress of any 
kind.  

The appellant was discharged from service after about 40 days 
after being found to have a defective attitude.  It was also 
reported that the appellant was actively seeking a discharge 
from service and had even inflicted injury upon himself to 
further his goal.  It was also noted that the appellant did 
not relate to military discipline and could not comprehend 
being subjected to it.  The appellant was found to be in 
marginal physical condition and it was noted that he showed 
no desire to improve.  Other service medical records indicate 
that the appellant sought treatment for sinusitis which he 
claimed made him "delirious."  On November 23, the 
appellant was brought by ambulance to the base clinic where 
it was noted that he was shaking, moaning, and thrashing 
about.  The appellant was sobbing and stating that he wanted 
to go home.  The appellant was diagnosed with an anxiety 
reaction, treated, and then returned to his platoon.

Following service, the appellant's claims file is void of any 
medical evidence showing any psychiatric treatment until the 
appellant's was hospitalized to substance abuse treatment in 
1996.  

The May 1996 report also noted that in 1973 the appellant had 
been placed in Bethany Medical Center in a locked ward after 
being verbally abusive at home.  The appellant reported that 
he had attacked his brother with a steak knife.  However, 
these records have not been obtained.

In March 2004, the appellant was diagnosed with psychosis not 
otherwise specified, but no indication was given as to 
whether this diagnosed illness was related to the behavior 
manifested during the appellant's short stint in service.  
This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain 
necessary authorization and then seek to 
acquire the appellant's hospitalization 
records from Bethany Medical Center from 
1973.

2.  Obtain the appellant's VA treatment 
records from October 2004 to the present.

3.  Obtain the appellant's service 
personnel records.

4.  Schedule the appellant for a 
psychiatric examination. The appellant's 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should diagnose 
any current psychiatric disability(s); and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any currently 
diagnosed psychiatric disability was 
either caused by, or began during, the 
appellant's time in service.  A complete 
rationale for any opinion offered should 
be provided.  In addressing this, the 
examiner should discuss whether any 
psychiatric disability existed prior to 
service, and whether in-service behavior 
reflects an aggravation of any such 
disorder or its natural progression.  
 
5.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the appellant and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Appellants' Appeals or by the United States Court of Appeals 
for Appellants Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


